Motion by appellants for a stay of a writ of assistance, pending appeals from two orders, denied. Cross motions by defendant-respondent Klein and by plaintiff-respondent to dismiss appeals denied, on condition that appellants perfect the appeals and he ready to argue or submit them at the February Term, beginning January 30, 1961. The appeals are ordered on the calendar for said term. On the court’s own motion, appellants may dispense with the printing. The appeal will be heard on the original papers and on appellants’ typed brief. Six copies of appellants’ brief must be filed and one copy of such brief served on or before January 19, 1961. This disposition is without prejudice to the renewal, on the argument of the appeals, of the motions to dismiss. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.